Citation Nr: 1117139	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, for the periods dated from August 1, 2004 to May 13, 2007; July 1, 2007 to May 23, 2010; and since August 1, 2010.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1968.  

This appeal arises from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 30 percent rating effective June 23, 2004.  

During the pendency of the appeal, RO granted temporary total ratings based on three periods of hospitalization for PTSD treatment.  By a May 2007 rating decision, the RO assigned a 100 percent rating for hospitalization in excess of 21 days for PTSD.  The assigned temporary total rating was effective June 23, 2004.  Effective August 1, 2004, the Veteran's PTSD was rated as 30 percent disabling.  

In September 2007, the RO assigned another temporary total rating based on the Veteran's period of hospitalization for PTSD, effective May 14, 2007.  The 30 percent rating was reinstated effective July 1, 2007.  Finally, by an October 2010 rating decision, the RO assigned another temporary total rating for a period of hospitalization for PTSD, effective May 24, 2010.  Effective August 1, 2010, the 30 percent rating was reinstated.  

Based on the aforementioned procedural development the issue on appeal has been recharacterized to ensure that all applicable rating periods are addressed. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the United States Court of Appeals for Veterans Claims held that if the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a total rating based on individual unemployability (TDIU) is warranted as a result of that service-connected disability.  In this case VA records demonstrate the Veteran recently lost his job and has been receiving unemployment benefits.  As such, the issue of entitlement to a TDIU has been raised by the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims folder the Board has determined that additional development is required.  Outstanding medical reports should be obtained and associated with the claims file.  Additionally, another VA examination is needed to access the degree of impairment caused by the Veteran's PTSD.

A review of the record reflects that the Veteran's latest hospitalization for PTSD was from May 2010 to July 2010.  While the summary report for the hospitalization period is of record, no other counseling reports are of record.  In fact, the hospital summary report suggests that the Veteran was referred to his outpatient psychiatrist for follow up treatment.  Given that the record does not contain any counseling or outpatient treatment reports since 2009 and subsequent to the Veteran's hospitalization period, additional development is needed.  

It is also noted that the Veteran has reported being treated by a private psychiatrist, Dr. G., in September 2001 VA records.  The records from Dr. G. would provide a history of the Veteran's psychiatric symptoms.  If available, those records should be obtained.  An April 2000 letter from a Vet Center counselor states the Veteran was also treated there.  Again, if available, those records should be obtained.

February 2009 VA treatment records indicate the Veteran was forced to retire from his job on January 31, 2009.  In April 2009 the Veteran told his VA physician he had talked to the VA Vocational Rehabilitation and Employment Service (VR&E) and had been approved to receive services.  He was to go through testing with VR&E.  Any assessment of the Veteran's feasibility for rehabilitation is relevant to the issue of a higher rating for his PTSD.  As such, the Veteran's VR&E file should be obtained and associated with the claims file.  


Finally, the Veteran has not been examined since his discharge from hospitalization in 2010.  Additionally, although the Veteran was last examined for PTSD in December 2009, in the report, the VA examiner noted the presence of delusions and hallucinations.  Given the Veteran's recent period of hospitalization along with the symptoms reported in the 2009 VA examination report, a VA examination is needed to accurately assess the severity of the Veteran's symptoms.  The Board also points out that during the pendency of the appeal, VA records contain diagnoses of major depression and bipolar disorder.  As such, a medical opinion is needed to differentiate between the impairment caused by his PTSD symptoms and his non-service connected psychiatric disorders.  The Board notes however that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, an assessment of whether the Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment is needed.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all health care providers who have treated him for psychiatric symptoms, to include since 2009.  After obtaining any authorization deemed necessary, obtain copies of treatment records identified by the Veteran which are not already of record.  The attempt to obtain medical reports should include medical reports from the Vet Center of Cincinnati, Ohio and reports from the VA Outpatient Clinic in Cincinnati.  

2. Obtain the Veteran's records from VA Vocational Rehabilitation and Employment Service (VR&E) and associate them with the claims folder.  

Note:  With regard to (1) & (2), all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

(a)  If possible, the examiner is asked to differentiate between impairment caused by the Veteran's service-connected PTSD and any non-service connected psychiatric disorders, (e.g. Major Depressive Disorder and Bipolar Disorder).  

(b)  If evidence of delusions or hallucinations is found, the examiner is asked to describe the nature and duration of any such symptoms.  The examiner should also comment on the findings noted in the 2009 VA examination report.

(c)  The examiner should also specifically comment on whether the Veteran's service connected disability is of such severity as to render him unable to secure or follow a substantial gainful occupation.  The examiner is asked to provide a rationale for any opinion expressed with specific references to any clinical findings in the record which support his conclusions.  

Note:  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD for each period set forth above, to include consideration of the provisions of 38 C.F.R. § 3.321(b) (2010), and entitlement to a total disability rating based on individual unemployability.  If the benefits sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


